UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2015 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period Commission File No. 001-37506 MSB FINANCIAL CORP. (Exact name of Registrant as specified in its Charter) Maryland 34-1981437 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1902 Long Hill Road, Millington, New Jersey 07946-0417 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 908-647-4000 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.01 par value The Nasdaq Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES [] NO [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES [] NO [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X] NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[X] YES [] NO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).YES [] NO [X] The aggregate market value of the voting stock held by non-affiliates of the Registrant, based on the closing price of the Registrant’s common stock as quoted on the Nasdaq Stock Market LLC on June 30, 2015, was approximately $22.3 million. As of March 18, 2016 there were 5,953,423 shares outstanding of the Registrant’s common stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the Annual Meeting of Stockholders to be held on April 22, 2016. MSB FINANCIAL CORP. FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2015 INDEX PART 1 Page Item 1. Business 1 Item 1A. Risk Factors 30 Item 1B. Unresolved Staff Comments 30 Item 2. Properties 30 Item 3. Legal Proceedings 30 Item 4. Mine Safety Disclosures 31 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 31 Item 6. Selected Financial Data 32 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 47 Item 8. Financial Statements and Supplementary Data 48 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 48 Item 9A. Controls and Procedures 48 Item 9B. Other Information 49 PART III Item 10. Directors, Executive Officers and Corporate Governance 49 Item 11. Executive Compensation 49 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 49 Item 13. Certain Relationships and Related Transactions, and Director Independence 50 Item 14. Principal Accounting Fees and Services 50 PART IV Item 15. Exhibits, Financial Statement Schedules 50 SIGNATURES i PART I Forward-Looking Statements MSB Financial Corp. (the “Company”) may from time to time make written or oral “forward-looking statements,” including statements contained in the Company’s filings with the Securities and Exchange Commission (including this Annual Report on Form 10-K and the exhibits thereto), in its reports to stockholders and in other communications by the Company, which are made in good faith by the Company pursuant to the “safe harbor” provisions of the private securities litigation reform act of 1995. These forward-looking statements involve risks and uncertainties, such as statements of the Company’s plans, objectives, expectations, estimates and intentions, which are subject to change based on various important factors (some of which are beyond the Company’s control). The following factors, among others, could cause the Company’s financial performance to differ materially from the plans, objectives, expectations, estimates and intentions expressed in such forward-looking statements: The strength of the United States economy in general and the strength of the local economies in which the Company conducts operations; the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System (“Federal Reserve”), inflation, interest rate, market and monetary fluctuations; the timely development of and acceptance of new products and services of the Company and the perceived overall value of these products and services by users, including the features, pricing and quality compared to competitors’ products and services; the willingness of users to substitute competitors’ products and services for the Company’s products and services; the success of the Company in gaining regulatory approval of its products and services, when required; the impact of changes in financial services’ laws and regulations (including laws concerning taxes, banking, securities and insurance); technological changes, acquisitions; market volatility; changes in consumer spending and saving habits; and the success of the Company at managing the risks involved in the foregoing. The Company cautions that the foregoing list of important factors is not exclusive. The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. Item 1. Business General MSB Financial Corp. (the “Company”) is a Maryland-chartered corporation organized in 2014 to be the successor to MSB Financial Corp., a federal corporation (“Old MSB”) upon completion of the second-step conversion of Millington Bank (the “Bank”) from the two-tier mutual holding company structure to the stock holding company structure. MSB Financial, MHC (the “MHC”) was the former mutual holding company for Old MSB prior to completion of the second-step conversion.In conjunction with the second-step conversion, each of the MHC and Old MSB ceased to exist.The second-step conversion was completed on July 16, 2015 at which time the Company sold 3,766,592 shares of its common stock (including 150,663 shares purchased by the Bank’s employee stock ownership plan) at $10.00 per share for gross proceeds of approximately $37.7 million. Expenses related to the stock offering totaled $1.5 million and were netted against proceeds. As part of the second-step conversion, each of the outstanding shares of common stock of Old MSB held by persons other than the MHC were converted into 1.1397 shares of Company common stock with cash paid in lieu of fractional shares.As a result, a total of approximately 2,187,242 shares were issued in the second-step conversion.As a result of the 1 second-step conversion, all share and per share information has subsequently been revised to reflect the 1.1397 exchange ratio unless otherwise noted. The Company’s principal business is the ownership and operation of the Bank. The Bank is a New Jersey-chartered stock savings bank and its deposits are insured by the Federal Deposit Insurance Corporation. The primary business of the Bank is attracting retail deposits from the general public and using those deposits together with funds generated from operations, principal repayments on securities and loans and borrowed funds, for its lending and investing activities. The Bank’s loan portfolio primarily consists of one-to-four family and home equity residential loans, commercial loans, and construction loans. It also invests in U.S. government obligations and mortgage-backed securities. The Bank is regulated by the New Jersey Department of Banking and Insurance and the Federal Deposit Insurance Corporation. The Board of Governors of the Federal Reserve System (the “Federal Reserve”) regulates the Company as a bank holding company. In accordance with the provisions of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Company is the successor issuer to Old MSB and all financial data included herein up through the completion of the second-step conversion is that of Old MSB. Throughout this document, references to “we,” “us,” or “our” refer to the Bank or Company, or both, as the context indicates. Change in Fiscal Year End Effective November 17, 2014, the Company changed its fiscal year end from June 30 to December 31. Competition We operate in a market area with a high concentration of banking and other financial institutions, and we face substantial competition in attracting deposits and in originating loans. A number of our competitors are significantly larger institutions with greater financial and managerial resources and lending limits. Our ability to compete successfully is a significant factor affecting our growth potential and profitability. Our competition for deposits and loans historically has come from other insured financial institutions such as local and regional commercial banks, savings institutions, and credit unions located in our primary market area. We also compete with mortgage banking and finance companies for real estate loans and with commercial banks and savings institutions for consumer loans, and we face competition for funds from investment products such as mutual funds, short-term money funds and corporate and government securities. There are large competitors operating throughout our total market area, and we also face strong competition from other community-based financial institutions. Lending Activities We have traditionally focused on the origination of one- to four-family loans and home equity loans and lines of credit, which together comprise a substantial portion of the total loan portfolio. We also provide financing for commercial real estate, including multi-family dwellings/apartment buildings, service/retail and mixed-use properties, churches and non-profit properties, medical and dental facilities and other commercial real estate. Additionally, we originate residential and commercial construction loans and commercial and industrial loans. Our consumer loans are comprised of automobile loans, personal loans, account loans and overdraft lines of credit. 2 Loan Portfolio Composition.The following tables analyze the composition of the Company’s loan portfolio by loan category at the dates indicated.Except as set forth below, there were no concentrations of loans exceeding 10% of total loans. At December 31, At June 30, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Type of Loans: One- to four-family real estate $ % $ % $ % $ % $ % $ % Commercial real estate and multi-family Construction Home equity Commercial and industrial Consumer Total loans receivable % Less: Construction loans in process ) Allowance for loan losses ) Deferred loan fees ) Total loans receivable, net $ 3 Loan Maturity Schedule. The following table sets forth the maturity of the Company’s loan portfolio at December 31, 2015. Demand loans, loans having no stated maturity, and overdrafts are presented as due in one year or less. The construction loans presented in the table as of December 31, 2015 are net of $4.6 million of undistributed amounts. The table presents contractual maturities and does not reflect repricing or the effect of prepayments. Actual maturities may differ. At December 31, 2015 One- to Four- Family Real Estate Commercial and Multi-familyReal Estate Construction Consumer Home Equity Commercial and Industrial Total (In thousands) Amounts Due: Within 1 Year $ After 1 year: 1 to 5 years 35 5 to 10 years - - After 10 years - Total due after one year Total $ 4 The following table sets forth the dollar amount of all loans at December 31, 2015 due after December 31, 2016, which have fixed interest rates and which have floating or adjustable interest rates. Fixed Rates Floating or Adjustable Rates Total (In thousands) One-to four-family real estate $ $ $ Commercial real estate and multi-family Construction Consumer 35 Home equity Commercial and industrial Total $ $ $ One- to Four-Family Real Estate Mortgages. Historically, our primary focus of our lending activity was the origination of one- to four-family first mortgage loans.We continue to offer fixed rate, conventional mortgage loans with terms from 5 to 30 years. We also originate adjustable rate mortgages, or ARMs, with up to 30 year terms at rates based upon the U.S. Treasury One Year Constant Maturity as an index. Our ARMs currently reset on an annual basis, beginning with the first year, and have a 200 basis point annual increase cap and a 600 basis point lifetime adjustment cap.We do not originate “teaser” rate or negative amortization loans. We are also offering a loan program whereby we offer an initial rate for a fixed period of time, normally 7 to 10 years, and thereafter there is one preset interest rate adjustment based on competitive rates. Substantially all residential mortgages include “due on sale” clauses, which are provisions giving us the right to declare a loan immediately payable if the borrower sells or otherwise transfers an interest in the property to a third party. Property appraisals on real estate securing one-to four-family residential loans are made by state certified or licensed independent appraisers and are performed in accordance with applicable regulations and policies. We require title insurance policies on all first lien one-to four-family residential loans and all home equity loans over $250,000.Homeowners, liability, fire and, if applicable, flood insurance policies are also required. We provide financing on residential investment properties with 5 to 30 year fixed duration mortgages. Our investment property lending product is available to individuals or proprietorships, partnerships, limited liability corporations, and corporations with personal guarantees. All investment property is underwritten on its ability substantially to carry itself, unless the property is a two-family residence with the mortgagor living in one of the units. Preference is given to those loans where rental income covers all operating expenses, including but not limited to principal and interest, real estate taxes, hazard insurance, utilities, maintenance, and reserve. The cash coverage ratio to cover operating expenses must be at least 1.25 times.Any negative cash flow will be included in the borrower’s total debt ratio.At December 31, 2015, investment property loans secured by one- to four-family homes totaled $35.4 million. 5 We generally originate one-to four-family first mortgage loans for primary residences and investment properties with loan-to-value ratios ranging from 65% to 80% depending on the collateral value. Commercial and Multi-Family Real Estate Mortgages. Our commercial real estate lending includes multi-family dwellings/apartment buildings, service/retail and mixed-use properties, churches and non-profit properties, medical and dental facilities and other commercial real estate. Our commercial real estate mortgage loans are typically a 5 to 10 year balloon mortgage.Multi-family and commercial real estate loans can be amortized over 30 years with periodic rate resets or 15 year fixed duration mortgages. This type of lending is made available to proprietorships, partnerships, limited liability companies and corporations with personal guarantees and/or carve out guarantees. All commercial property is underwritten on its ability substantially to provide satisfactory cash flows.A cash flow and lease analysis is performed for each property. Preference is given to those loans where rental income covers all operating expenses, including but not limited to principal and interest, real estate tax, hazard insurance, utilities, maintenance, and reserves. The cash coverage ratio to cover operating expenses must be at least 1.20 times for multi-family and 1.25 times for all other commercial loans.Any negative cash flow will be included in the limit on the borrower’s total debt ratio. Cash from other assets of the borrower, who may own multiple properties and generate a surplus, can be made available to cover debt-service shortages of the financed property. Maximum loan-to-value ratios on commercial real estate loans range from 65% to 80%. The management skills of the borrower are judged on the basis of his/her professional experience and must be documented to meet the Company’s satisfaction in relation to the desired project. The assets of the borrower must indicate his/her ability to support the proposed investment, both in terms of liquidity and net worth, and tangible history of the borrower’s capability and experience must be evident. Unlike single-family residential mortgage loans, which generally are made on the basis of the borrower’s ability to make repayment from his or her employment and other income, and which are secured by real property the value of which tends to be more easily ascertainable, multi-family and commercial real estate loans typically are made on the basis of the borrower’s ability to make repayment from the cash flow of the borrower’s business or rental income. As a result, the availability of funds for the repayment of commercial real estate and multi-family loans may be substantially dependent on the success of the business itself, the tenants and the general economic environment. Commercial real estate and multi-family loans, therefore, have greater credit risk than one-to four-family residential mortgages or consumer loans. In addition, commercial real estate and multi-family loans generally result in larger balances to single borrowers, or related groups of borrowers and also generally require substantially greater evaluation and oversight efforts. Construction Loans. We originate construction loans for an owner-occupied residence or to a builder with a valid contract of sale. We also provide financing for speculative residential or commercial construction and development with individual consideration given to builders based on their past performance, workmanship, and financial worth. Our construction lending includes loans for construction or major renovations or improvements of owner-occupied residences.The portfolio consists primarily of properties held by real estate developers. Construction loans are mortgages up to 18 months in duration. Funds are disbursed periodically upon inspections made by our inspectors on the percentage of work completed, as per the approved budget. Funds disbursed may not exceed 60% of the loan-to-value of land and 80% of the loan-to-value of improvements any time during construction. The majority of our construction loans are variable rate loans with rates tied to the prime rate published in The Wall Street Journal, plus a premium. The Bank also has 6 established a floor rate on all transactions.A minimum of interest-only payments on disbursed funds must be made on a monthly basis. Construction lending is generally considered to involve a higher degree of credit risk than residential mortgage lending. If the estimate of construction cost proves to be inaccurate, we may be compelled to advance additional funds to complete the construction with repayment dependent, in part, on the success of the ultimate project rather than the ability of a borrower or guarantor to repay the loan. If we are forced to foreclose on a project prior to completion, there is no assurance that we will be able to recover the entire unpaid portion of the loan. In addition, we may be required to fund additional amounts to complete a project and may have to hold the property for an indeterminate period of time. Consumer Loans. Our consumer lending products consist of new and used automobile loans, secured and unsecured personal loans, account loans and overdraft lines of credit. The maximum term for a loan on a new or used automobile is six years and four years, respectively. We will lend up to 80% of retail value or dealer invoice on a car loan. We offer a reduction on the interest rate for car loans if payments are automatically deducted from a Millington Bank checking or statement savings account. Our personal loans have terms of up to four years with a minimum and maximum balance of $1,000 and $5,000, respectively. A reduction to the interest rate is offered for loans with automatic debit repayment from a Millington Bank checking or statement savings account. Our account loans permit a depositor to borrow up to 90% of his or her funds on deposit with us in certificate of deposit accounts. The interest rate is the current rate paid to the depositor, plus a premium. A minimum payment of interest only is required. We offer an overdraft line of credit with a minimum of $500 and up to a maximum of $5,000 and an interest rate tied to the prime rate published in The Wall Street Journal, plus a premium. Consumer lending is generally considered to involve a higher degree of credit risk than residential mortgage lending. Consumer loan repayment is dependent on the borrower’s continuing financial stability and can be adversely affected by job loss, divorce, illness, personal bankruptcy and other factors. The application of various federal and state laws, including federal and state bankruptcy and insolvency laws, may limit the amount which can be recovered on consumer loans in the event of a default. Account loans are fully secured. Home Equity Loans and Lines of Credit. We offer fixed rate home equity loans and variable rate home equity lines of credit with a minimum credit limit of $5,000. Collateral valuation is established through a variety of methods, including an on-line appraisal valuation estimator, drive by appraisals, recent assessed tax value, purchase price or consideration value as evidenced by a deed or property search report or a report of comparable real estate properties from a licensed realtor. Loan requests over $50,000, however, require a drive by appraisal and amounts over $100,000 require full appraisals.Loan requests over $500,000 require Loan Committee approval. Any policy exception requires approval from the Board of Directors. The loan-to-value limit on home equity lending varies depending on the collateral value and ranges from 65% up to 80%. The variable rate on home equity lines of credit is adjusted monthly and is currently set at prime for owner occupied properties and prime plus a premium for investment properties. The fixed rate loans on investment property are also higher than fixed rate owner occupied home equity loans. We generally provide home equity financing only for a first or second lien position. Our fixed rate home equity loans have terms of 5 to 30 years. All new variable rate home equity lines of credit have terms of 10 years interest only draw period and a 15 year repayment period with a loan to value of ranges from 65% to 80%.Our existing portfolio of home equity lines is also comprised of interest only home equity lines of credit based on a 10 year and 15 year term with principal and interest repayments based on a 15 year period. The loan-to-value limit on interest only home equity financing is 7 80% on owner-occupied property and 70% on investment property.We also offer bridge loans with a variable rate and a 70% loan-to-value limit on owner-occupied property and 60% on investment property. Commercial and Industrial Loans. We offer revolving lines of credit to businesses to finance short-term working capital needs like accounts receivable and inventory. These lines of credit may be unsecured or secured by accounts receivable and inventory or real estate. We generally provide such financing for no more than a 3 year term and with a variable rate. We also originate commercial term loans to fund longer-term borrowing needs such as purchasing equipment, property improvements or other fixed asset needs. These loans are secured by new and used machinery, equipment, fixtures, furniture or other long-term fixed assets and have terms of 1 to 15 years. We originate commercial term loans for other general long-term business purposes, and these loans are secured by real estate. Principal and interest on commercial term loans is payable monthly. The normal minimum amount for our commercial term loans and lines of credit is $5,000. The maximum amount is based on the loan to value limits set in our policy.We typically do not provide working capital loans to businesses outside our normal market area or to new businesses where repayment is dependent solely on future profitable operation of the business. We avoid originating loans for which the primary source of repayment could be liquidation of the collateral securing the loan in light of poor repayment prospects. We typically require personal and/or carve guarantees on all commercial loans, regardless of other collateral securing the loan. The loan-to-value limits on commercial lending vary according to the collateral. Loans secured by real estate may be originated for up to an 80% loan-to-value ratio. Other limits are typically: Savings accounts-90% of the deposit amount; new equipment-75% of purchase price; and used equipment-the lesser of 75% of the purchase price or current market value. Loans to One Borrower. The Bank’s regulatory limit on total loans to any borrower or attributed to any one borrower is 15% of unimpaired capital and surplus. Accordingly, as of December 31, 2015, our loans to one borrower legal limit was approximately $8.6 million. The Bank’s lending policies require that any transaction between $500,000 and the Bank’s legal lending limit must be approved by the Senior Loan Committee.Any exceptions to policy requires prior Board approval. At December 31, 2015, the Bank’s largest lending relationship with a single borrower was a $6.0 million participation in a $27.5 million multi-family commercial mortgage. Loan Originations, Purchases, Sales, Solicitation and Processing. Our customary sources of loan applications include repeat customers, referrals from realtors and other professionals, “walk-in” customers and business opportunities generated by our commercial lenders. Our residential loan originations are driven by the Bank’s reputation, as opposed to being advertising driven. We normally do not sell loans into the secondary mortgage market and did not sell any loans in the five year period ended December 31, 2015.It is our policy to retain the loans we originate in our portfolio. We have not uniformly originated our real estate mortgage loans to meet the documentation standards to sell loans in the secondary mortgage market. We may do so, however, in the future if we find it desirable in connection with interest rate risk management to sell longer term fixed rate mortgages into the secondary mortgage market. 8 We did not purchase any whole loans in the five-year period ended December 31, 2015. We did, however, purchase $16.0 million in participation interests in loans originated by other banks during 2015.The Company will continue to actively utilize participations to grow the portfolio. Loan Approval Procedures and Authority. Lending policies and loan approval limits are approved and adopted by the Board of Directors. Lending authority is vested primarily in the Senior Loan Committee comprised of the Chief Executive Officer, Chief Operating Officer, Chief Lending Officer and the Chief Credit Officer who will review and approve loans over $500,000 and up to the Bank’s legal lending limit.Each of the above individuals also has individual lending authority of up to $500,000.Certain other Bank employees also have limited lending authority. Prior Board approval is required for all loan products with any exceptions to loan policy, regardless of amount. Asset Quality Loan Delinquencies and Collection Procedures. The Company’s procedures for delinquent loans are as follows: 15 days delinquent: late charge added, first delinquent notice mailed 30 days delinquent: second delinquent notice mailed 45 days delinquent: additional late charge, third delinquent noticemailed, telephone contact made 60 days delinquent: telephone contact made, separate letter mailed 90 days delinquent: decision made to refer to attorney to send demand letter 120 days delinquent: attorney to file complaint to begin legal action When a loan is 90 days delinquent, the Senior Vice President and Chief Credit Officer or the President may determine to refer it to an attorney to send demand letter.After 120 days, attorney is able to start the foreclosure proceedings by filing a complaint with the court.All reasonable attempts are made to collect from borrowers prior to referral to an attorney for collection. In certain instances, we may modify the loan or grant a limited moratorium on loan payments to enable the borrower to reorganize his or her financial affairs, and we attempt to work with the borrower to establish a repayment schedule to cure the delinquency. As to mortgage loans, if a foreclosure action is taken and the loan is not reinstated, paid in full or refinanced, the property is sold at judicial sale at which we may be the buyer if there are no adequate offers to satisfy the debt. Any property acquired as the result of foreclosure or by deed in lieu of foreclosure is classified as real estate owned until it is sold or otherwise disposed of. When real estate owned is acquired, it is recorded at the lower of cost or its fair market value less estimated selling costs. The initial write-down of the property is charged to the allowance for loan losses. Adjustments to the carrying value of the property that result from subsequent declines in value are charged to operations in the period in which the declines occur. At December 31, 2015, we had no other real estate owned. As to commercial loans, the Company requests updated financial statements when the loan becomes 90 days delinquent. As to account loans, the outstanding balance is collected from the related account along with accrued interest when the loan is 180 days delinquent. Loans are reviewed on a regular basis, and all delinquencies of 60 days or more are reported to the Board of Directors. Loans are placed on non-accrual status when they are more than 90 days delinquent,except for such loans which are “well secured” and “in the process of collection.”In addition a loan may be placed on non-accrual status at any time if, in the opinion of management, the collection of the loan in full is doubtful. An asset is “well secured” if it is secured (1) by collateral in the form of liens on or pledges of real or personal property, including securities, that have a realizable value sufficient 9 to discharge the debt (including accrued interest) in full, or (2) by the guarantee of a financially responsible party.An asset is “in process of collection” if collection of the asset is proceeding in due course either (1) through legal action, including judgment enforcement procedures, or (2) in appropriate circumstances, through collection efforts not involving legal action which are reasonably expected to result in repayment of the debt or its restoration to a current status in the near future. When loans with interest accrued and unpaid are placed on non-accrual status, the accrued interest is reversed and charged against interest income. Subsequent payments are either applied to the outstanding principal balance or recorded as interest income, depending on the assessment of the ultimate collectability of the loan. At December 31, 2015, we had approximately $5.9 million of loans that were held on a non-accrual basis, all of which were classified as impaired with $96,000 subject to specific loss allowances totaling $3,000. Non-Performing Assets. The following table provides information regarding our non-performing loans and other non-performing assets as of the dates indicated. At December 31, At June 30, (Dollars in thousands) Loans accounted for on a non-accrual basis: One-to four-family real estate $ Commercial and multi-family real estate Construction - 65 Consumer - 2 Home equity Commercial and industrial - Total (1) Accruing loans contractually past due 90 days or more: One-to four-family real estate Commercial real estate - Construction - Consumer - 1 - Home equity 50 50 51 Commercial and industrial - Total Total non-performing loans $ Total non-performing assets (2) $ Accruing loans modified in troubled debt restructuring $ Total non-performing loans to total loans % Total non-performing loans to total assets % Total non-performing assets to total assets % Includes $4.1 million, $4.6 million, $3.2 million, $6.2 million, $5.1 million, and $2.4 million in troubled debt restructurings at December 31, 2015 and 2014 and June 30 2014, 2013, 2012, and 2011, respectively. Total non-performing assets consist of total non-performing loans and other real estate owned of $-, $1.3 million, $409,000, $530,000, $-, and $861,000 at December 31, 2015 and 2014 and June 30, 2014, 2013, 2012, and 2011, respectively. 10 At December 31, 2015, there were no loans not disclosed in the table above where known information about possible credit problems of borrowers causes management to have serious doubts as to the ability of such borrowers to comply with present loan repayment terms and which may result in disclosure of such loans in the future. During the year ended December 31, 2015, gross interest income of $40,000 would have been recorded on loans accounted for on a non-accrual basis and $262,000 would have been recorded on troubled debt restructurings if those loans had been current in accordance with their original terms, and $494,000 of interest collected on such loans was included in interest income during the period. Classified Assets. The Company in compliance with the Uniform Credit Classification and Account Management Policy adopted by the Federal Deposit Insurance Corporation, and the Company has an internal loan review program, whereby non-performing loans are classified as special mention, substandard, doubtful or loss. It is our policy to review the loan portfolio, in accordance with regulatory classification procedures, on at least a quarterly basis. When a loan is classified as substandard or doubtful, management is required to evaluate the loan for impairment. When management classifies a portion of a loan as loss, a reserve equal to 100% of the loss amount is required to be established or the loan is to be charged-off, if a conforming loss event has occurred. An asset that does not currently expose the Company to a sufficient degree of risk to warrant an adverse classification, but which possesses credit deficiencies or potential weaknesses that deserve management’s close attention is classified as “special mention.” An asset classified as “substandard” is inadequately protected by the current net worth and paying capacity of the obligor or the collateral pledged, if any. Assets so classified have well-defined weaknesses and are characterized by the distinct possibility that the Company will sustain some loss if the deficiencies are not corrected. An asset classified as “doubtful” has all the weaknesses inherent in a “substandard” asset with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions, and values, highly questionable and improbable. The possibility of a loss on a doubtful asset is high. That portion of an asset classified as “loss” is considered uncollectible and of such little value that its continuance as an asset, without charge-off, is not warranted. This classification does not necessarily mean that an asset has absolutely no recovery or salvage value; but rather, it is not practical or desirable to defer writing off a basically worthless asset even though partial recovery may be affected in the future. Management’s classification of assets is reviewed by the Board on a regular basis and by the regulatory agencies as part of their examination process. 11 The following table discloses the Company’s classification of loans as of December 31, 2015. At December 31, 2015 (In thousands) Special Mention $ Substandard Doubtful - Loss - Total $ At December 31, 2015, 15 out of the 17 loans adversely classified, totaling $1.9 million, are included as non-performing loans in the non-performing assets table. Allowance for Credit Losses. The allowance for credit losses consists of the allowance for loan losses and the reserve for unfunded credit commitments.The allowance for loan losses represents management’s estimate of losses inherent in the loan portfolio as of the Statement of Financial Condition date and is recorded as a reduction to loans. The reserve for unfunded credit commitments represents management’s estimate of losses inherent in its unfunded loan commitments and is recorded in other liabilities on the consolidated Statement of Financial Condition. The allowance for credit losses is increased by the provision for loan losses, and decreased by charge-offs, net of recoveries. All, or part, of the principal balance of loans receivable that are deemed uncollectible are charged against the allowance when management determines that the repayment of that amount is highly unlikely.Any subsequent recoveries are credited to the allowance.Non-residential consumer loans are generally charged off no later than 120 days past due on a contractual basis, earlier in the event of bankruptcy, or if there is an amount deemed uncollectible. Management, in determining the allowance for loan losses, considers the Company’s past loan loss experience, known and inherent risks in the portfolio, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral, composition of the loan portfolio, current economic conditions and other relevant factors. This evaluation is inherently subjective as it requires material estimates that may be susceptible to significant revision as more information becomes available. The allowance consists of specific, general and unallocated components. The specific component relates to loans that are classified as impaired. For loans that are classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price of the impaired loan) is lower than the carrying value of that loan. The general component covers pools of loans by loan class.These pools of loans are evaluated for loss exposure based upon historical loss rates for each of these classes of loans, adjusted for qualitative factors.Each factor is assigned a value to reflect improving, stable or declining conditions based on management’s best judgment using relevant information available at the time of the evaluation.The unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses. The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. The allowance calculation methodology includes segregation of the total loan portfolio into segments. The Company’s loans receivable portfolio is comprised of the following segments: residential mortgage, commercial real estate, construction, consumer and commercial and industrial. Some segments of the Company’s loan receivable portfolio are further disaggregated into classes which allows management to better monitor risk and performance. 12 The residential mortgage loan segment is disaggregated into two classes: one-to four-family loans, which are primarily first liens, and home equity loans, which consist of first and second liens.The commercial real estate loan segment consists of both owner and non-owner occupied loans and is further disaggregated into owner-occupied loans and investor properties, which have medium risk due to historical activity on these type loans.The construction loan segment is further disaggregated into two classes: one-to four-family owner occupied, which includes land loans, whereby the owner is known and there is less risk, and other, whereby the property is generally under development and tends to have more risk than the one-to four-family owner occupied loans.The commercial and industrial loan segment consists of loans made for the purpose of financing the activities of commercial customers. The majority of commercial and industrial loans are secured by real estate and thus carry a lower risk than traditional commercial and industrial loans.The consumer loan segment consists primarily of installment loans and overdraft lines of credit connected with customer deposit accounts. Management evaluates individual loans in all of the loan segments (including loans in residential mortgage and consumer segments) for possible impairment if the loan is either in nonaccrual status or risk rated Substandard or worse or has been modified in a troubled debt restructuring.A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Loans whose terms are modified are classified as troubled debt restructurings if the Company grants such borrowers concessions and it is deemed that those borrowers are experiencing financial difficulty.Concessions granted under a troubled debt restructuring generally involve a reduction in interest rate, a below market interest rate based on risk, or an extension of a loan’s stated maturity date. Nonaccrual troubled debt restructurings are restored to accrual status if principal and interest payments, under the modified terms, are current for six consecutive months after modification.Loans classified as troubled debt restructurings are designated as impaired. The evaluation of the need and amount of the allowance for impaired loans and whether a loan can be removed from impairment status is made on a quarterly basis.The Company’s policy for recognizing interest income on impaired loans does not differ from its overall policy for interest recognition. In addition, the New Jersey Department of Banking and Insurance and the Federal Deposit Insurance Corporation, as an integral part of their examination processes, periodically review our loan and real estate owned portfolios and the related allowance for loan losses and valuation allowance for real estate owned. They may require the allowance for loan losses or the valuation allowance for real estate owned to be increased based on their review of information available at the time of the examination, which would negatively affect our earnings. 13 The following table sets forth information with respect to the Company’s allowance for loan losses for the periods indicated: Year Ended December 31, Six Months Ended December 31, Year Ended June 30, (Dollars in thousands) Allowance balance at beginning of period $ Provision for loan losses Charge-offs: One-to four-family real estate 61 57 Commercial and multi-family real estate 47 - - 5 Construction 21 74 73 - 34 Consumer 1 11 2 9 5 17 8 Home equity 6 - 15 Commercial and industrial 30 1 2 14 Total charge-offs Recoveries: Consumer - 2 - One-to four-family real estate 7 61 6 35 42 - - Construction 12 14 14 - - Home equity 2 - 31 - Commercial and industrial - - - 8 - - - Total recoveries 21 57 56 2 - Net charge-offs Allowance balance at end of period $ Total loans outstanding at end of period $ Average loans outstanding during period $ Allowance for loan losses as a percentage of non-performing loans % Allowance for loan losses as a percentage of total loans % Net loans charged-off as a percentage of average loans (six-month period annualized) % 14 Allocation of Allowance for Loan Losses. The following table sets forth the allocation of the Company’s allowance for loan losses by loan category and the percent of loans in each category to total loans receivable at the dates indicated. The portion of the loan loss allowance allocated to each loan category does not represent the total available for future losses that may occur within the loan category since the total loan loss allowance is a valuation allocation applicable to the entire loan portfolio. At December 31, At June 30, Amount Percent of Loans to Total Loans Amount Percent of Loans to Total Loans Amount Percent of Loans to Total Loans Amount Percent of Loans to Total Loans Amount Percent of Loans to Total Loans Amount Percent of Loans to Total Loans (Dollars in thousands) One-to-four family real estate $ % $ % $ % $ % $ % $ % Commercial and multi-family real estate Construction Home equity Commercialand industrial Consumer 9 6 8 11 13 12 Unallocated - 27 - - - 3 - Total allowance $ % $ % $ % $ % $ % $ % 15 Securities Portfolio Our investment policy is designed to manage cash flows and foster earnings within prudent interest rate risk and credit risk guidelines. The portfolio mix is governed by our short term and long term liquidity needs. Rate-of-return, cash flow, rating and guarantor-backing are also considered when making investment decisions. The purchase of principal only and stripped coupon interest only security instruments is specifically not authorized by our investment policy. Furthermore, other than government related securities which may not be rated, we only purchase securities with a rating of AAA or AA. We invest primarily in mortgage-backed securities, U.S. Government obligations, U.S. Government agency issued securities, state and political subdivision general obligations and to a lesser extent in Corporate Bonds and Certificates of Deposits. Mortgage-backed securities represent a participation interest in a pool of mortgages issued by U.S. government agencies or government-sponsored enterprises, such as Federal Home Loan Mortgage Corporation (“Freddie Mac”), the Government National Mortgage Association (“Ginnie Mae”), and the Federal National Mortgage Association (“Fannie Mae”), as well as non-government, private corporate issuers. Mortgage-backed securities are pass-through securities and generally yield less than the mortgage loans underlying the securities. The characteristics of the underlying pool of mortgages, i.e., fixed-rate or adjustable-rate, as well as prepayment risk, are passed on to the certificate holder. Mortgage-backed securities issued or sponsored by U.S. government agencies and government-sponsored entities are guaranteed as to the payment of principal and interest to investors. Corporate bonds often pay higher rates than government or municipal bonds, because they tend to be riskier.The bond holder receives interest payments (yield) and principal and is repaid on a fixed maturity date.Corporate bonds can mature anywhere between 1 to 30 years and changes in interest rates are generally reflected in the bond prices.Corporate bonds carry no claims to ownership and do not pay a dividend, but are considered to be less risky than stocks, since the company has to pay off all of its debts (including bonds) before it handles its obligations to stockholders.Corporate bonds have a wide range of ratings and yields because the financial health of the issuers can vary widely, Accounting standards require that securities be categorized as “held to maturity,” “trading securities” or “available for sale,” based on management’s intent as to the ultimate disposition of each security. These standards allow debt securities to be classified as “held to maturity” and reported in financial statements at amortized cost if the reporting entity has the positive intent and ability to hold these securities to maturity. Securities that might be sold in response to changes in market interest rates, changes in the security’s prepayment risk, increases in loan demand, or other similar factors cannot be classified as “held to maturity.” At December 31, 2015, our entire securities portfolio was classified as held to maturity.All securities are purchased with the intent to hold each security until maturity.Securities not classified as “held to maturity” or as “trading securities” are classified as “available for sale” and are reported at fair value with unrealized gains and losses on the securities impacting equity.The Company held no available for sale or trading securities during the years ended December 31, 2015 and 2014. Individual securities are considered impaired when their fair values are less than their amortized cost. Management evaluates all securities with unrealized losses quarterly to determine if such impairments are “temporary” or “other-than-temporary” in accordance with applicable accounting guidance.Accordingly, the Company accounts for temporary impairments based upon security classification as either trading, available for sale or held to maturity.Temporary impairments on “available for sale” securities would be recognized, on a tax-effected basis, through other comprehensive 16 income with offsetting entries adjusting the carrying value of the security and the balance of deferred taxes.Temporary impairments of held to maturity securities are not recognized in the consolidated financial statements; however, information concerning the amount and duration of impairments on held to maturity securities is disclosed in the notes to the consolidated financial statements.The carrying value of securities held in a trading portfolio would be adjusted to fair value through earnings on a quarterly basis. Other-than-temporary impairments on securities that the Company has decided to sell or will more likely than not be required to sell prior to the full recovery of their fair value to a level equal to or exceeding amortized cost are recognized in earnings.Otherwise, the other-than-temporary impairment is bifurcated into credit-related and noncredit-related components.The credit-related impairment generally represents the amount by which the present value of the cash flows expected to be collected on a debt security falls below its amortized cost.The noncredit-related component represents the remaining portion of the impairment not otherwise designated as credit-related. Credit-related other-than-temporary impairments are recognized in earnings while noncredit-related other-than-temporary impairments are recognized, net of deferred taxes, in other comprehensive income. At December 31, 2015, our securities portfolio did not contain securities of any issuer, other than the U.S. Government agencies and government-sponsored enterprises, having an aggregate book value in excess of 10% of stockholders’ equity.We do not currently participate in hedging programs, interest rate caps, floors or swaps, or other activities involving the use of off-balance sheet derivative financial instruments, however, we may in the future utilize such instruments if we believe it would be beneficial for managing our interest rate risk. 17 The following table sets forth certain information regarding the carrying values, weighted average yields and maturities of our held to maturity securities portfolio at December 31, 2015. Our held to maturity securities portfolio is carried at amortized cost.This table shows contractual maturities and does not reflect repricing or the effect of prepayments. Actual maturities of the securities held by us may differ from contractual maturities because issuers may have the right to call or prepay obligations with or without prepayment penalties. Callable securities pose reinvestment risk because we may not be able to reinvest the proceeds from called securities at an equivalent or higher interest rate. At December 31, 2015 One Year or Less One to Five Years Five to Ten Years More than Ten Years Total Investment Securities Carrying Value Average Yield Carrying Value Average Yield Carrying Value Average Yield Carrying Value Average Yield Carrying Value Average Yield Market Value (Dollars in thousands) U.S. Government Agency Obligations $ - - % $ % $ % $ % $ % $ Mortgage-Backed Securities: Government National Mortgage Association - 10 - - 10 10 Federal Home Loan Mortgage Corporation - - 26 38 Federal National Mortgage Association - - Corporate bonds State and political subdivisions 96 - - Certificate of deposits - Total $ % $ % $ % $ % $ % $ 18 The following table sets forth the carrying value of our held to maturity securities portfolio at the dates indicated. All securities are classified as held to maturity and, therefore, are shown at amortized cost. At December 31, (In thousands) U.S. Government Agency Obligations $ $ Government National Mortgage Association 10 13 Federal Home Loan Mortgage Corporation Federal National Mortgage Association Corporate bonds State and political subdivisions - Certificates of deposits Total securities held to maturity $ $ Sources of Funds General. Deposits are our major source of funds for lending and other investment purposes. To the extent that our loan originations may exceed the funding available from deposits, we have borrowed funds from the Federal Home Loan Bank (“FHLB”) to supplement the amount of funds for lending and funding daily operations. In addition, we derive funds from loan and mortgage-backed securities principal repayments, interest, and proceeds from the maturity and call of investment securities. Loan and securities payments are a relatively stable source of funds, while deposit inflows and outflows are significantly influenced by pricing strategies and money market conditions. Deposits. Our current deposit products include checking and savings accounts, certificates of deposit and fixed or variable rate individual retirement accounts (IRAs). Deposit account terms vary, primarily as to the required minimum balance amount, the amount of time, if any, that the funds must remain on deposit and the applicable interest rate. Our savings account menu includes regular passbook, statement, money market and club accounts. We also offer a six-level tiered savings account. Our certificates of deposit currently range in terms from 6 months to 10 years. Our IRAs are available with the same maturities as certificates of deposit accounts, with the exception of the 30 month term. We offer a two year certificate of deposit that permits the depositor to increase the interest rate to the current two year rate once during the term. Deposits are obtained primarily from within New Jersey. The Bank may utilize brokered deposits and a listing service as funding sources.As of December 31, 2015, the Bank did not have any brokered deposits.Premiums or incentives for opening accounts are sometimes offered.Periodically we select particular certificate of deposit maturities for promotion in connection with asset/liability management and interest rate risk concerns. The determination of deposit and certificate interest rates is based upon a number of factors, including: (1)need for funds based on loan demand, current maturities of deposits and other cash flow needs; (2)a current survey of a selected group of competitors’ rates for similar products; (3)economic conditions; and (4)business plan projections. A large percentage of our deposits are in certificates of deposit. The inflow of certificates of deposit and the retention of such deposits upon maturity are significantly influenced by general interest rates and money market conditions, making certificates of deposit traditionally a more volatile source of funding than core deposits. Our liquidity could be reduced if a significant amount of certificates of deposit maturing within a short period of time were not renewed. To the extent that such deposits do not remain with us, they may need to be replaced with borrowings which could increase our cost of funds and negatively impact our net interest rate spread and our financial condition. 19 The following table sets forth the distribution of average deposits for the periods indicated and the weighted average nominal interest rates for each period on each category of deposits presented. For the Year Ended December 31, Average Balance Percent of Total Deposits Weighted Average Nominal Rate Average Balance Percent of Total Deposits Weighted Average Nominal Rate (Dollars in thousands) Non-interest-bearing demand $ % - % $ % - % Interest-bearing demand Savings and club Certificates of deposit Total deposits $ % % $ % % Six Months Ended December 31, For the Year Ended June 30, Average Balance Percent of Total Deposits Weighted Average Nominal Rate Average Balance Percent of Total Deposits Weighted Average Nominal Rate Average Balance Percent of Total Deposits Weighted Average Nominal Rate (Dollars in thousands) Non-interest-bearing demand $ % - % $ % - % $ % - % Interest-bearing demand Savings and club Certificates of deposit Total deposits $ % % $ % % $ % 20 The following table sets forth certificates of deposit classified by interest rate categories as of the dates indicated. At December 31, At June 30, Amount Percent of Total Amount Percent of Total Amount Percent of Total Amount Percent of Total (Dollars in thousands) Interest Rate: Under – 1.00% $ % $ % $ % $ % 1.00% - 1.99% 2.00% - 2.99% 3.00% - 3.99% 4.00% - 4.99% 5.00% - 5.99% 6.00% + - Total $ % $ % $ % $ % The following table sets forth the amount and maturities of certificates of deposit at December 31, 2015. Amount Due Year Ended December 31, After Total (Dollars in thousands) Interest Rate: Under - 1.00% $ $ $ 1 $ - $ - $ - $ 1.00% - 1.99% 2.00% - 2.99% - - 43 3.00% - 3.99% - - 88 - 4.00% - 4.99% - - 38 - - 5.00% - 5.99% - - - 6.00% + - Total $ 21 The following table shows the amount of the Company’s certificates of deposit of $100,000 or more by time remaining until maturity as of December 31, 2015. Certificates of Deposit (In thousands) Remaining Time Until Maturity: Within three months $ Three through six months Six through twelve months Over twelve months Total $ Borrowings. To supplement our deposits as a source of funds for lending or investment, we have borrowed funds in the form of advances from the Federal Home Loan Bank of New York (“FHLB of NY”).At December 31, 2015, our collateralized borrowing limit with the FHLB of NY was $68.9 million and our outstanding borrowings with the FHLB of NY totaled $32.7 million. Information regarding our total borrowings as of December 31, 2015 is set forth in the following table. At December 31, 2015 Balance Rate Maturity (In thousands) Total Borrowings: Three year fixed rateadvance $ 0.780% February 2016 Three year fixed rateadvance $ 0.780% March 2016 Ten year fixed rate convertible advance $ 3.272% November 2017 Ten year fixed rate convertible advance $ 3.460% March 2018 Five year fixed rate advance $ 1.790% July 2020 There were no overnight advances with the FHLB of NY as of December 31, 2015 and 2014. There was $8.0 million in overnight advances with the FHLB of NY as of June 30, 2014. Advances from the FHLB of NY are typically secured by the FHLB stock and a portion of our residential mortgage loans and by other assets, mainly securities which are obligations of or guaranteed by the U.S. government. Additional information regarding our borrowings is included under Note 8 to our consolidated financial statements beginning on page F-1. Subsidiary Activity The Company has no direct subsidiaries other than the Bank. The Bank has one wholly owned subsidiary, Millington Savings Service Corp., formed in 1984. The service corporation is currently inactive. Regulation and Supervision The Bank and the Company operate in a highly regulated industry. This regulation establishes a comprehensive framework of activities in which they may engage and is intended primarily for the protection of the Deposit Insurance Fund and depositors. Set forth below is a brief description of certain laws that relate to the regulation of the Bank and the Company. The description does not purport to be complete and is qualified in its entirety by reference to applicable laws and regulations. 22 Regulatory authorities have extensive discretion in connection with their supervisory and enforcement activities, including the imposition of restrictions on operations, the classification of assets and the adequacy of the allowance for loan losses. Any change in such regulation and oversight, whether in the form of regulatory policy, regulations, or legislation, including changes in the regulations governing mutual holding companies, could have a material adverse impact on the Company and the Bank. The adoption of regulations or the enactment of laws that restrict the operations of the Bank and/or the Company or impose burdensome requirements upon one or both of them could reduce their profitability and could impair the value of the Bank’s franchise, resulting in negative effects on the trading price of the Company’s common stock. Holding Company Regulation General. The Company is a bank holding company within the meaning of the Bank Holding Company Act of 1956 (the “BHC Act”), and is regulated by the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”). The Federal Reserve Board has enforcement authority over the Company and the Company’s non-bank subsidiaries which also permits the Federal Reserve Board to restrict or prohibit activities that are determined to be a serious risk to the subsidiary bank. This regulation and oversight is intended primarily for the protection of the depositors of the Bank and not for shareholders of the Company. As a bank holding company, the Company is required to file with the Federal Reserve Board an annual report and any additional information as the Federal Reserve Board may require under the BHC Act. The Federal Reserve Board will also examine the Company and its subsidiaries. Subsidiary banks of a bank holding company are subject to certain restrictions imposed by the BHC Act on extensions of credit to the bank holding company or any of its subsidiaries, on investments in the stock or other securities of the bank holding company or its subsidiaries, and on the taking of such stock or securities as collateral for loans to any borrower. Furthermore, under amendments to the BHC Act and regulations of the Federal Reserve Board, a bank holding company and its subsidiaries are prohibited from engaging in certain tie-in arrangements in connection with any extension of credit or provision of credit or providing any property or services. Generally, this provision provides that a bank may not extend credit, lease or sell property, or furnish any service to a customer on the condition that the customer provide additional credit or service to the bank, to the bank holding company, or to any other subsidiary of the bank holding company or on the condition that the customer not obtain other credit or service from a competitor of the bank, the bank holding company, or any subsidiary of the bank. Extensions of credit by the Bank to executive officers, directors, and principal shareholders of the Bank or any affiliate thereof, including the Company, are subject to Section 22(h) of the Federal Reserve Act, which among other things, generally prohibits loans to any such individual where the aggregate amount exceeds an amount equal to 15% of a bank’s unimpaired capital and surplus, plus an additional 10% of unimpaired capital and surplus in the case of loans that are fully secured by readily marketable collateral. Source of Strength Doctrine. A bank holding company is required to serve as a source of financial and managerial strength to its subsidiary banks and may not conduct its operations in an unsafe or unsound manner. In addition, it is the policy of the Federal Reserve that a bank holding company should stand ready to use available resources to provide adequate capital to its subsidiary banks during periods of financial stress or adversity and should maintain the financial flexibility and capital-raising capacity to obtain additional resources for assisting its subsidiary banks. A bank holding company's failure to meet its obligations to serve as a source of strength to its subsidiary banks will generally be 23 considered by the Federal Reserve to be an unsafe and unsound banking practice or a violation of the Federal Reserve regulations, or both. Non-Banking Activities. The business activities of the Company, as a bank holding company, are restricted by the BHC Act. Under the BHC Act and the Federal Reserve Board’s bank holding company regulations, the Company may only engage in, or acquire or control voting securities or assets of a company engaged in, (1) banking or managing or controlling banks and other subsidiaries authorized under the BHC Act and (2) any BHC Act activity the Federal Reserve Board has determined to be so closely related to banking or managing or controlling banks to be a proper incident thereto. These include any incidental activities necessary to carry on those activities, as well as a lengthy list of activities that the Federal Reserve Board has determined to be so closely related to the business of banking as to be a proper incident thereto. Financial Modernization. The Gramm-Leach-Bliley Act permits greater affiliation among banks, securities firms, insurance companies, and other companies under a new type of financial services company known as a “financial holding company.” A financial holding company essentially is a bank holding company with significantly expanded powers. Financial holding companies are authorized by statute to engage in a number of financial activities previously impermissible for bank holding companies, including securities underwriting, dealing and market making; sponsoring mutual funds and investment companies; insurance underwriting and agency; and merchant banking activities. The Act also permits the Federal Reserve and the Treasury Department to authorize additional activities for financial holding companies if they are “financial in nature” or “incidental” to financial activities. A bank holding company may become a financial holding company if it and each of its subsidiary banks is well capitalized and well managed, and each of its subsidiary banks has at least a “satisfactory” CRA rating. A financial holding company must provide notice to the Federal Reserve within 30 days after commencing activities previously determined by statute or by the Federal Reserve Board and Department of the Treasury to be permissible. The Company has not submitted notice to the Federal Reserve Board of its intent to be deemed a financial holding company. Regulatory Capital Requirements. The Federal Reserve has adopted capital adequacy guidelines pursuant to which it assesses the adequacy of capital in examining and supervising a bank holding company and in analyzing applications to it under the BHC Act. The Federal Reserve’s capital adequacy guidelines are similar to those imposed on the Bank by the FDIC. See “Regulation of the Bank-Regulatory Capital Requirements and “Recent Amendments to Regulatory Capital Requirements.” The Federal Reserve, however, has adopted a policy statement that exempts bank holding companies with less than $1.0 billion in consolidated assets that are not engaged in significant non-banking or off-balance sheet activities and that do not have a material amount of debt or equity securities registered with the SEC from its regulatory capital requirements as long as their bank subsidiaries are well capitalized, such bank holding companies need only maintain a pro forma debt to equity ratio of less than 1.0 in order to pay dividends and repurchase stock and to be eligible for expedited treatment on applications. Federal Securities Law. The Company’s common stock is registered under Section 12(b) of the Exchange Act, and the Company is subject to the periodic reporting and other requirements of Section 12(b) of the Exchange Act. Acquisition of Control.Under the Federal Change in Bank Control Act, a notice must be submitted to the Federal Reserve if any person (including a company), or group acting in concert, seeks to acquire “control” of a bank company.An acquisition of “control” can occur upon the acquisition of 10% or more of the voting stock of a bank holding company or as otherwise defined by the Federal Reserve.Under the Change in Bank Control Act, the Federal Reserve has 60 days from the filing of a complete notice to act, taking into consideration certain factors, including the financial and managerial resources of 24 the acquirer and the anti-trust effects of the acquisition.Any company that so acquires control is then subject to regulation as a bank holding company. Regulation of the Bank General.As a New Jersey chartered, FDIC-insured bank, the Bank is regulated by the New Jersey Department of Banking and Insurance and the FDIC. The Bank’s operations are subject to extensive regulation, including restrictions or requirements with respect to loans to one borrower, the percentage of non-mortgage loans or investments to total assets, capital distributions, permissible investments and lending activities, liquidity, transactions with affiliates and community reinvestment. The Bank must file regulatory reports concerning its activities and financial condition, and must obtain regulatory approvals prior to entering into certain transactions, such as mergers with or acquisitions of other financial institutions. The New Jersey Department of Banking and Insurance and the FDIC regularly examine the Bank and prepare reports to the Bank’s Board of Directors on deficiencies, if any, found in its operations. The regulatory authorities have substantial discretion to impose enforcement action on an institution that fails to comply with applicable regulatory requirements, particularly with respect to its capital requirements. Federal Deposit Insurance. The Bank’s deposits are insured to applicable limits by the FDIC. Under the Dodd-Frank Act, the maximum deposit insurance amount has been permanently increased from $100,000 to $250,000. The FDIC has adopted a risk-based premium system that provides for quarterly assessments based on an insured institution’s ranking in one of four risk categories based on their examination ratings and capital ratios. The assessment base is the institution’s average consolidated assets less average tangible equity. Insured banks with more than $1.0 billion in assets must calculate quarterly average assets based on daily balances while smaller banks and newly chartered banks may use weekly averages. In the case of a merger, the average assets of the surviving bank for the quarter must include the average assets of the merged institution for the period in the quarter prior to the merger. Average assets are reduced by goodwill and other intangibles. Average tangible equity equals Tier 1 capital. For institutions with more than $1.0 billion in assets, average tangible equity is calculated on a weekly basis while smaller institutions may use the quarter-end balance. The base assessment rate for insured institutions in Risk Category I ranges between 5 to 9 basis points and for institutions in Risk Categories II, III, and IV, the assessment rate is 14, 23 and 35 basis points, respectively. An institution’s assessment rate may be reduced based on the amount of its outstanding unsecured long-term debt and for institutions in Risk Categories II, III and IV may be increased based on their brokered deposits. Risk Categories are eliminated for institutions with more than $10 billion in assets which will be assessed at a rate between 5 and 35 basis points. The FDIC has proposed to amend its assessment regulations for established banks (generally, an institution that has been federally insured for at least five years as of the last day of any quarter for which it is being assessed) with less than $10 billion in assets to replace the current risk categories with updated financial ratios that are designed to better predict the risk of failure of insured institutions. The proposed rules would not become effective until the designated reserve ratio of the Deposit Insurance Fund reaches 1.15% and would remain in effect until the designated reserve ratio reaches 2.0%. The proposed regulations would set a maximum rate that banks rated CAMELS 1 or 2 could be charged and a minimumrate that CAMELS 3, 4 and 5 banks would be charged. Under the proposal, the FDIC would use a bank’s weighted average CAMELS component ratings and the following financial measures to determine assessments: Tier 1 leverage ratio; ratio of net income before taxes to total assets; ratio of non-performing loans to gross assets; and ratio of other real estate owned to gross assets. In addition, assessments would take into consideration core deposits to total assets, one-year asset growth and a loan mix index. The loan 25 mix index would measure the extent to which a bank’s total assets include higher risk loans. To calculate the loan mix index, each category of loan in the bank’s portfolio (other than credit card loans) would be divided by the bank’s total assets to determine the percentage of assets represented by that loan category. Each percentage would then be multiplied by that loan category’s historical weighted average industry-wide charge-off rate. The sum of these numbers would determine the loan mix index value for that bank. The FDIC proposal is intended to be revenue neutral to the FDIC but to shift premium payments to higher risk institutions. Most institutions are expected to see lower premiums. A companion proposal would assess banks over $10 billion in assets at higher rates for two years in accordance with the requirements of the Dodd-Frank Act. In addition, all FDIC-insured institutions are required to pay assessments to the FDIC to fund interest payments on bonds issued by the Financing Corporation (“FICO”), an agency of the Federal government established to recapitalize the Federal Savings and Loan Insurance Corporation. The FICO assessment rates, which are determined quarterly, averaged 0.60% of insured deposits on an annualized basis in 2015. These assessments will continue until the FICO bonds mature in 2017. Regulatory Capital Requirements. The FDIC has promulgated capital adequacy requirements for state-chartered banks that, like the Bank, are not members of the Federal Reserve System. Effective January 1, 2015, the capital adequacy requirements were substantially revised to conform them to the international regulatory standards agreed to by the Basel Committee on Banking Supervision in the accord often referred to as “Basel III”.The final rule applies to all depository institutions as well as to all top-tier bank and savings and loan holding companies that are not subject to the Federal Reserve Board’s Small Bank Holding Company Policy Statement. Under the FDIC’s revised capital adequacy regulations, the Bank is required to meet four minimum capital standards: (1) “Tier 1” or “core” capital leverage ratio equal to at least 4%of total adjusted assets, (2) a common equity Tier 1 capital ratio equal to 4.5% of risk-weighted assets, (3) a Tier 1 risk-based ratio equal to 6% of risk-weighted assets, and (4) a total capital ratio equal to 8% of total risk-weighted assets. Common equity Tier 1 capital is defined as common stock instruments, retained earnings, any common equity Tier 1 minority interestand, unless the bank has made an “opt-out” election, accumulated other comprehensive income, net of goodwill and certain other intangible assets. Tier 1 or core capital is defined as common equity Tier 1 capital plus certain qualifying subordinated interests and grandfathered capital instruments. Total capital consists of Tier 1 capital plus Tier 2 or supplementary capital items, which include allowances for loan losses in an amount of up to 1.25% of risk-weighted assets, qualifying subordinated instruments and certain grandfathered capital instruments. An institution’s risk-based capital requirements are measured against risk-weighted assets, which equal the sum of each on-balance-sheet asset and the credit-equivalent amount of each off-balance-sheet item after being multiplied by an assigned risk weight. Risk weightings range from 0% for cash to 100% for property acquired through foreclosure, commercial loans, and certain other assets to 150% for exposures that are more than 90 days past due or are on nonaccrual status and certain commercial real estate facilities that finance the acquisition, development or construction of real property. In addition to higher capital requirements, the new capital rules require banks and covered financial institution holding companies to maintain a capital conservation buffer of at least 2.5% of risk-weighted assets over and above the minimum risk-based capital requirements. Institutions that do not maintain the required capital buffer will become subject to progressively more stringent limitations on the percentage of earnings that can be paid out in dividends or used for stock repurchases and on the payment of discretionary bonuses to senior executive management. The capital buffer requirement is being phased in over four years beginning January 1, 2016. The fully phased-in capital buffer requirement will effectively raise the minimum required risk-based capital ratios to 7% for Common Equity Tier 1 Capital, 8.5% for Tier 1 Capital and 10.5% for Total Capital on a fully phased-in basis. 26 In assessing an institution’s capital adequacy, the FDIC takes into consideration not only these numeric factors but also qualitative factors, and has the authority to establish higher capital requirements for individual institutions where necessary. Prompt Corrective Regulatory Action. Under applicable federal statutes, the federal bank regulatory agencies are required to take “prompt corrective action” with respect to institutions that do not meet specified minimum capital requirements. For these purposes, the law establishes five capital categories: well capitalized, adequately capitalized, undercapitalized, significantly undercapitalized and critically undercapitalized. Under the FDIC’s prompt corrective action regulations, an institution is deemed to be “well capitalized” if it has a Total Risk-Based Capital Ratio of 10.0% or greater, a Tier 1 Risk-Based Capital Ratio of 8.0% or greater, a Common Equity Tier 1 risk-based capital ratio of 6.5% or better and a leverage ratio of 5.0% or greater. An institution is “adequately capitalized” if it has a Total Risk-Based Capital Ratio of 8.0% or greater, a Tier 1 Risk-Based Capital Ratio of 6.0% or greater, a Common Equity Tier 1 Capital Ratio of 4.5% or better and a Leverage Ratio of 4.0% or greater. An institution is “undercapitalized” if it has a Total Risk-Based Capital Ratio of less than 8.0%, a Tier 1 Risk-Based Capital ratio of less than 6.0%, a Common Equity Tier 1 ratio of less than 4.5% or a Leverage Ratio of less than 4.0%. An institution is deemed to be “significantly undercapitalized” if it has a Total Risk-Based Capital Ratio of less than 6.0%, a Tier 1 Risk-Based Capital Ratio of less than 4.0%, a Common Equity Tier 1 ratio of less than 3.0% or a Leverage Ratio of less than 3.0%. An institution is considered to be “critically undercapitalized” if it has a ratio of tangible equity to total assets that is equal to or less than 2.0% The prompt corrective action regulations provide for the imposition of a variety of requirements and limitations on institutions that fail to meet the above capital requirements. In particular, the FDIC may require any non-member bank that is not “adequately capitalized” to take certain action to increase its capital ratios. If the non-member bank’s capital is significantly below the minimum required levels of capital or if it is unsuccessful in increasing its capital ratios, the bank’s activities may be restricted. At December 31, 2015, the Bank qualified as “well capitalized” under the prompt corrective action rules. Community Reinvestment Act. Under the Community Reinvestment Act, every insured depository institution, including the Bank, has a continuing and affirmative obligation consistent with its safe and sound operation to help meet the credit needs of its entire community, including low and moderate income neighborhoods. The Community Reinvestment Act does not establish specific lending requirements or programs for financial institutions nor does it limit an institution’s discretion to develop the types of products and services that it believes are best suited to its particular community. The Community Reinvestment Act requires the depository institution’s record of meeting the credit needs of its community to be assessed and taken into account in the evaluation of certain applications by such institution, such as a merger or the establishment of a branch office by the Bank. An unsatisfactory Community Reinvestment Act examination rating may be used as the basis for the denial of an application. The Bank received a “satisfactory” rating in its most recent Community Reinvestment Act examination. Federal Home Loan Bank System. The Bank is a member of the FHLB of New York (“FHLB of NY”), which is one of twelve regional federal home loan banks. Each FHLB serves as a reserve or central bank for its members within its assigned region. It is funded primarily from funds deposited by financial institutions and proceeds derived from the sale of consolidated obligations of the FHLB System. It makes loans to members pursuant to policies and procedures established by its board of directors. 27 As a member, the Bank is required to purchase and maintain stock in the FHLB of NY in an amount equal to the greater of 1% of its aggregate unpaid residential mortgage loans, home purchase contracts or similar obligations at the beginning of each year or 5% of its outstanding FHLB advances.The FHLB imposes various limitations on advances such as limiting the amount of certain types of real estate related collateral to 30% of a member’s capital and limiting total advances to a member. The FHLB is required to provide funds for the resolution of troubled savings institutions and to contribute to affordable housing programs through direct loans or interest subsidies on advances targeted for community investment and low- and moderate-income housing projects. These contributions have adversely affected the level of FHLB dividends paid and could continue to do so in the future. In addition, these requirements could result in the FHLB imposing a higher rate of interest on advances to their members. Amendments to Regulatory Capital Requirements In July 2013, the federal banking agencies approved amendments to their regulatory capital rules to conform them to the international regulatory standards agreed to by the Basel Committee on Banking Supervision in the accord often referred to as “Basel III”.The revisions established new higher capital ratio requirements, tighten the definitions of capital, impose new operating restrictions on banking organizations with insufficient capital buffers and increase the risk weighting of certain assets including residential mortgages. The final rule applies to all depository institutions as well as to all top-tier bank holding companies and savings and loan holding companies except those holding companies qualifying for coverage under the Federal Reserve’s Small Bank Holding Company Policy Statement.The final rule became effective for the Company and the Bank on January 1, 2015.The new capital requirements apply to all banks and savings associations, bank holding companies with more than $500 million in assets and all savings and loan holding companies regardless of asset size. The rules became effective for institutions with over $250 billion in assets and internationally active institutions starting in January 2014 and will become effective for all other institutions beginning in January 2015.The following discussion summarizes the changes that are most likely to affect the Company and the Bank. New and Higher Capital Requirements.The revised regulations establish a new capital measure called “Common Equity Tier 1 Capital” which consists of common stock instruments and related surplus (net of treasury stock), retained earnings, accumulated other comprehensive income and, subject to certain adjustments, minority common equity interests in subsidiaries.The amended rules require accumulated other comprehensive income to flow through to regulatory capital unless a one-time irrevocable opt-out election is made in the first regulatory reporting period under the new rule. Effective January 1, 2015, depository institutions and their holding companies would be required to maintain Common Equity Tier 1 Capital equal to 4.5% of risk-weighted assets. The regulations increase the required ratio of Tier 1 Capital to risk-weighted assets from 4% to 6% effective January 1, 2015. Under the amended regulations, Tier 1 Capital consists of Common Equity Tier 1 Capital plus Additional Tier 1 Capital elements which would include non-cumulative perpetual preferred stock.Cumulative preferred stock (other than cumulative preferred stock issued to the U.S. Treasury under the TARP Capital Purchase Program or the Small Business Lending Fund) no longer qualifies as Additional Tier 1 Capital.Trust preferred securities and other non-qualifying capital instruments issued prior to May 19, 2010 by bank and savings and loan holding companies with less than $15 billion in assets as of December 31, 2009, or by mutual holding companies may continue to be included in Tier 1 Capital but will be phased out over 10 years beginning in 2016 for all other banking organizations.These elements, however, may be included in Tier 2 Capital which could also include qualifying subordinated debt.The amended regulations also require a minimum Tier 1 leverage ratio of 28 4% for all institutions eliminating the 3% option for institutions with the highest supervisory ratings.The minimum required ratio of total capital to risk-weighted assets remains at 8%. Capital Conservation Buffer Requirement. In addition to higher capital requirements, depository institutions and their holding companies will be required to maintain a capital buffer of at least 2.5% of risk-weighted assets over and above the minimum risk-based capital requirements.Institutions that do not maintain the required capital buffer will become subject to progressively more stringent limitations on the percentage of earnings that can be paid out in dividends or used for stock repurchases and on the payment of discretionary bonuses to senior executive management.The capital buffer requirement will be phased in over four years beginning in 2016.The capital buffer requirement effectively raises the minimum required risk-based capital ratios to 7% Common Equity Tier 1 Capital, 8.5% Tier 1 Capital and 10.5% Total Capital on a fully phased-in basis. The Company and the Bank would have complied with all of the fully phased-in requirements at December 31, 2015 had the requirements been applicable at that time. Changes to Prompt Corrective Action Capital Categories.The prompt corrective action rules have been amended effective January 1, 2015 to incorporate a Common Equity Tier 1 Capital requirement and to raise the capital requirements for certain capital categories.In order to be adequately capitalized for purposes of the amended prompt corrective action rules, a banking organization is required to have at least an 8% Total Risk-Based Capital Ratio, a 6% Tier 1 Risk-Based Capital Ratio, a 4.5% Common Equity Tier 1 Risk Based Capital Ratio and a 4% Tier 1 Leverage Ratio.To be well capitalized, a banking organization must have at least a 10% Total Risk-Based Capital Ratio, an 8% Tier 1 Risk-Based Capital Ratio, a 6.5% Common Equity Tier 1 Risk Based Capital Ratio and a 5% Tier 1 Leverage Ratio. Additional Deductions from Capital. Under the amended regulatory capital rules, banking organizations are required to deduct goodwill and other intangible assets (other than certain mortgage servicing assets), net of associated deferred tax liabilities, from Common Equity Tier 1 Capital.Deferred tax assets arising from temporary timing differences that could not be realized through net operating loss carrybacks will continue to be deducted but deferred tax assets that could be realized through NOL carrybacks will not be deducted but will be subject to 100% risk weighting.Defined benefit pension fund assets, net of any associated deferred tax liability, will be deducted from Common Equity Tier 1 Capital unless the banking organization has unrestricted and unfettered access to such assets.Reciprocal cross-holdings of capital instruments in any other financial institutions will now be deducted from capital, not just holdings in other depository institutions.For this purpose, financial institutions are broadly defined to include securities and commodities firms, hedge and private equity funds and non-depository lenders.Banking organizations are also required to deduct non-significant investments (less than 10% of outstanding stock) in other financial institutions to the extent these exceed 10% of Common Equity Tier 1 Capital subject to a 15% of Common Equity Tier 1 Capital cap.Greater than 10% investments must be deducted if they exceed 10% of Common Equity Tier 1 Capital.If the aggregate amount of certain items excluded from capital deduction due to a 10% threshold exceeds 17.65% of Common Equity Tier 1 Capital, the excess must be deducted. Changes in Risk-Weightings.The federal banking agencies did not adopt a proposed regulation that would have significantly changed the risk-weighting for residential mortgages.Instead, the amended regulations continue to follow the previous capital rules which assign a 50% risk-weighting to “qualifying mortgage loans,” which generally consist of residential first mortgages with an 80% loan-to-value ratio (or which carry mortgage insurance that reduces the bank’s exposure to 80%) that are not more than 90 days past due. All other mortgage loans have a 100% risk weight.The amended regulations do apply a 250% risk-weighting to mortgage servicing rights, deferred tax assets that cannot be realized through NOL carrybacks and significant (greater than 10%) investments in other financial institutions. The 29 regulations also create a new 150% risk-weighting category for “high volatility commercial real estate loans” which are credit facilities for the acquisition, construction or development of real property other than one- to four-family residential properties or commercial real projects where: (i) the loan-to-value ratio is not in excess of interagency real estate lending standards; and (ii) the borrower has contributed capital equal to not less than 15% of the real estate’s “as completed” value before the loan was made. Item 1A. Risk Factors Not applicable as the Company is a “smaller reporting company.” Item 1B. Unresolved Staff Comments Not applicable. Item 2. Properties At December 31, 2015, our investment in property and equipment, net of depreciation and amortization, totaled $8.1 million, including leasehold improvements and construction in progress. The following table lists our offices. Office Location Year Facility Opened Leased or Owned Millington Main Office 1902 Long Hill Road Millington, NJ Owned Dewy Meadow Branch Office 415 King George Road Basking Ridge, NJ Leased RiverWalk Branch Office 675 Martinsville Road Basking Ridge, NJ Leased Martinsville Branch Office 1924 Washington Valley Road Martinsville, NJ Leased Bernardsville Branch Office 122 Morristown Road Bernardsville, NJ Owned The Bank’s main office opened in 1911 in Millington, New Jersey. The Bank moved into its current main office in 1994. The Bank’s first branch office opened in 1998 in Liberty Corner, New Jersey. This office was relocated in 2005. Item 3. Legal Proceedings The Bank, from time to time, is a party to routine litigation which arises in the normal course of business, such as claims to enforce liens, condemnation proceedings on properties in which we hold security interests, claims involving the making and servicing of real property loans, and other issues incident to our business. There were no lawsuits pending or known to be contemplated against the Company or the Bank at December 31, 2015 that would have a material effect on operations or income. 30 Item 4. Mine Safety Disclosures Not applicable PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities (a)Market Information. The Company’s common stock trades on the NASDAQ Stock Market under the symbol “MSBF”. The table below shows the reported high and low closing prices of common stock reported by NASDAQ and dividends declared during the periods indicated. Stock price and dividend information up to July 16, 2015 is that of Old MSB but have been restated to give effect to the exchange of each share of Old MSB held by the public stockholders for 1.1397 shares of Company common stock. High Low Dividends Quarter ended September 30, 2013 $ $ $ - Quarter ended December 31, 2013 $ $ $ - Quarter ended March 31, 2014 $ $ $ - Quarter ended June 30, 2014 $ $ $ - Transition Period Quarter ended September 30, 2014 $ $ $ - Quarter ended December 31, 2014 $ $ $ - Quarter ended March 31, 2015 $ $ $ - Quarter ended June 30, 2015 $ $ $ - Quarter ended September 30, 2015 $ $ $ - Quarter ended December 31, 2015 $ $ $ - Dividends. Declarations of dividends by the Board of Directors depend on a number of factors, including investment opportunities, growth objectives, financial condition, profitability, tax considerations, minimum capital requirements, regulatory limitations, and general economic as well as stock market conditions. The timing, frequency and amount of dividends are determined by the Board of Directors. Stockholders. As of February 5, 2016, there were approximately 683 shareholders of record of the Company’s common stock. This number does not include brokerage firms, banks and registered clearing agents acting as nominees for an indeterminate number of beneficial (“street name”) owners. (b)Use of Proceeds. Not applicable (c)Issuer Purchases of Equity Securities. There were no repurchases of stock during the fourth quarter of 2015. 31 Item 6. Selected Financial Data Not applicable as the Company is a smaller reporting company. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations This discussion and analysis reflects the Company’s consolidated financial statements and other relevant statistical data and is intended to enhance your understanding of our financial condition and results of operations. You should read the information in this section in conjunction with the Company’s consolidated financial statements and accompanying notes thereto beginning on page F-1 following Item 15 of this Form 10-K. Critical Accounting Policies Our accounting policies are integral to understanding the results reported and are described in Note 2 to our consolidated financial statements beginning on page F-1. In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the dates of the consolidated statements of financial condition and revenues and expenses for the periods then ended. Actual results could differ significantly from those estimates. A material estimate that is particularly susceptible to significant change relates to the determination of the allowance for loan losses. The allowance for loan losses is established through provisions for loan losses charged against income. Loans deemed to be uncollectible are charged against the allowance for loan losses, and subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is maintained at a level by management which represents the evaluation of known and inherent risks in the loan portfolio at the consolidated balance sheet date that are both probable and reasonable to estimate. Management’s periodic evaluation of the adequacy of the allowance is based on the Company’s past loan loss experience, known and inherent risks in the portfolio, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral, the composition of the loan portfolio, current economic conditions, and other relevant factors. This evaluation is inherently subjective, as it requires material estimates that may be susceptible to significant change, including the amounts and timing of future cash flows expected to be received on impaired loans. In addition, various regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowance for loan losses. Such agencies may require the Company to recognize additions to the allowance for loan losses based on their judgments about information available to them at the time of their examinations. The allowance calculation methodology includes segregation of the total loan portfolio into segments. The Company’s loans receivable portfolio is comprised of the following segments: residential mortgage; commercial real estate; construction; consumer and commercial and industrial. Some segments of the Company’s loan receivable portfolio are further disaggregated into classes which allows management to better monitor risk and performance. The residential mortgage loan segment is disaggregated into two classes: one-to four-family loans, which are primarily first liens, and home equity loans, which consist of first and second liens.The commercial real estate loan segment consists of both owner and non-owner occupied loans which have medium risk due to historical activity on these type loans.The construction loan segment is further 32 disaggregated into two classes: one-to four-family owner occupied, which includes land loans, whereby the owner is known and there is less risk, and other, whereby the property is generally under development and tends to have more risk than the one-to four-family owner occupied loans.The commercial and industrial loan segment consists of loans made for the purpose of financing the activities of commercial customers. The majority of commercial and industrial loans are secured by real estate and thus carry a lower risk than traditional commercial and industrial loans.The consumer loan segment consists primarily of installment loans (direct and indirect) and overdraft lines of credit connected with customer deposit accounts. The allowance consists of specific, general and unallocated components. The specific component is related to loans that are classified as impaired.For loans classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan. The general component covers pools of loans by loan class and is based on historical loss experience adjusted for qualitative factors. These qualitative risk factors include: 1. Lending policies and procedures, including underwriting standards and collection, charge-off, and recovery practices. 2. National, regional, and local economic and business conditions as well as the condition of various market segments, including the value of underlying collateral for collateral dependent loans. 3. Nature and volume of the portfolio and terms of loans. 4. Experience, ability, and depth of lending management and staff. 5. Volume and severity of past due, classified and nonaccrual loans as well as and other loan modifications. 6. Quality of the Company’s loan review system, and the degree of oversight by the Company’s Board of Directors. 7. Existence and effect of any concentrations of credit and changes in the level of such concentrations. 8. Effect of external factors, such as competition and legal and regulatory requirements. Each factor is assigned a value to reflect improving, stable or declining conditions based on management’s best judgment using relevant information available at the time of the evaluation. The unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses. The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. Management evaluates individual loans in all of the loan segments (including loans in residential mortgage and consumer segments) for possible impairment if the loan is either in nonaccrual status or is risk rated Substandard or worse or has been modified in a troubled debt restructuring.A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. 33 Loans the terms of which are modified are classified as troubled debt restructurings if, in connection with the modification, the Company grants such borrowers concessions and it is deemed that those borrowers are experiencing financial difficulty.Concessions granted under a troubled debt restructuring generally involve a reduction in interest rate below market rate given the associated credit risk, or an extension of a loan’s stated maturity date. Non-accrual troubled debt restructurings are restored to accrual status if principal and interest payments, under the modified terms, are current for six consecutive months after modification.Loans classified as troubled debt restructurings are designated as impaired until they are ultimately repaid in full or foreclosed and sold. Once the determination has been made that a loan is impaired, impairment is measured by comparing the recorded investment in the loan to one of the following:(a) the present value of expected cash flows (discounted at the loan’s effective interest rate), (b) the loan’s observable market price or (c) the fair value of collateral adjusted for expected selling costs.The method is selected on a loan by loan basis with management primarily utilizing the fair value of collateral method. The estimated fair values of the real estate collateral are determined primarily through third-party appraisals. When a real estate secured loan becomes impaired, a decision is made regarding whether an updated certified appraisal of the real estate is necessary. This decision is based on various considerations, including the age of the most recent appraisal, the loan-to-value ratio based on the original appraisal and the condition of the property. Appraised values are discounted to arrive at the estimated selling price of the collateral, which is considered to be the estimated fair value. The discounts also include estimated costs to sell the property. The estimated fair values of non-real estate collateral, such as accounts receivable, inventory and equipment, are determined based on the borrower’s financial statements, inventory reports, accounts receivable agings or equipment appraisals or invoices. Indications of value from these sources are generally discounted based on the age of the financial information or the quality of the assets. The evaluation of the need and amount of the allowance for impaired loans and whether a loan can be removed from impairment status is made on a quarterly basis.The Company’s policy for recognizing interest income on impaired loans does not differ from its overall policy for interest recognition. Overview Our primary business is attracting retail deposits from the general public and using those deposits, together with funds generated from operations, principal repayments on securities and loans and borrowed funds, for our lending and investing activities. Our loan portfolio consists of one-to-four-family residential real estate mortgages, commercial real estate mortgages, construction loans, commercial and industrial loans, home equity loans and lines of credit, and other consumer loans. We also invest in U.S. Government obligations and mortgage-backed securities and, to a lesser extent, corporate bonds. We reported net income of $443,000 for the year ended December 31, 2015 as compared to a net income of $707,000 for 2014. Net interest income for 2015 was up approximately $406,000, or 4.2%, as compared to 2014.Non-interest expense increased by $1.1 million, or 12.9%, while non-interest income increased by $29,000 or 4.2% for the same comparative period.The net interest rate spread decreased in 2015 to 2.78%, compared to 2.88% for 2014, mainly as a result of a lower interest rate environment.For the year ended December 31, 2015, interest income increased by $216,000 or 1.8% while interest expense decreased by $190,000 or 8.1% as compared to 2014. Total assets were $375.7 million at December 31, 2015, a 10.4% increase compared to $340.3 million at December 31, 2014. The increase in assets occurred primarily as the result of a $4.8 million increase in cash and cash equivalent balances and a $30.9 million increase in loans receivable, net.Deposits were $262.6 million at December 31, 2015, compared to $266.1 million at December 31, 2014.FHLB advances were $32.7 million at December 31, 2015 compared to $30.0 million at December 31, 2014. 34 Stockholders’ equity at December 31, 2015 was $76.4 million compared to our stockholders’ equity at December 31, 2014 of $41.0 million. The Company had net income of $443,000 for the year ended December 31, 2014.In addition, we completed a second step conversion that added $34.8 million to stockholders’ equity. Our return on average equity for December 31, 2015 was 0.79% compared to 1.73% for December 31,2014. Comparison of Financial Condition at December 31, 2015 and 2014 General.Total assets at December 31, 2015 were $375.7 million versus $340.3 million at December 31, 2014 with the increase attributable mainly to the completion of the second-step conversion.On July 16, 2015, the Company sold 3,766,592 shares of common stock (including 150,663 shares sold to the Bank’s employee stock ownership plan) at $10.00 per share, for gross proceeds of approximately $37.7 million. In addition, 2,187,242 shares were issued to former holders of the common stock of Old MSB (other than the MHC) in exchange for such shares at a per share exchange ratio of 1.1397 with cash paid in lieu of fractional shares. During the year ended December 31, 2015, the Company experienced growth of $30.9 million or 13.3% in loans receivable, net, $4.8 million or 63.6% in cash and cash equivalents and $477,000 or 0.6% within the investment portfolio. Bank Owned Life Insurance and Federal Home Loan Bank of New York (“FHLBNY”) stock increased $222,000 and $116,000, respectively. In addition, other real estate owned was reduced to zero as of December 31, 2015 compared to $1.3 million at December 31, 2014.Deposits decreased by $3.5 million, FHLBNY advances increased by $2.7 million while advance payments by borrowers for taxes and insurance and other liabilities increased approximately $168,000 and $727,000, respectively. The ratio of average interest-earning assets to average-interest bearing liabilities was 126.8% for the year ended December 31, 2015 as compared to 116.4% for the year ended December 31, 2014.Stockholders’ equity increased by $35.3 million or 86.1% to $76.4 million at December 31, 2015 compared to $41.0 million at December 31, 2014 primarily due to the stock issuance and earnings of$443,000 for 2015. Loans. Loans receivable, net, increased $30.9 million, or 13.3%, from $231.4 million at December 31, 2014 to $262.3 million at December 31, 2015. The Bank’s commercial and multi-family real estate loan portfolio grew by $28.0 million or 88.5% since December 2014, aided in part by the closing of $16.0 million in participation loans, the commercial and industrial portfolio increased by $612,000 on stronger loan demand, while the construction loan portfolio declined approximately $1.8 million as a result of project completions.The residential mortgage portfolio increased $7.8 million to $189.6 million from $181.8 million as of year-end 2014.Account loans declined $629,000, the majority of which was a result of two large payoffs during the last quarter of 2015. All remaining portfolios were consistent with prior year-end levels. Securities. The securities held to maturity portfolio totaled $79.0 million at December 31, 2015 compared to $78.5 million at December 31, 2014.Maturities, calls and principal repayments during 2015 totaled $10.5 million and were offset by $11.1 million of securities purchased during 2015 compared to $7.4 million of maturities, calls and principal repayments and no purchases during 2014. 35 Deposits. Total deposits at December 31, 2015 declined to $262.6 million from $266.1 million at December 31, 2014. Overall, deposits decreased by $3.5 million with non-interest bearing balances increasing by $3.3 million while interest bearing deposits have declined $6.8 million since December 31, 2014 as the Company focused on deposit pricing and the development of deeper customer relationships. Within non-interest bearing accounts, growth was experienced in business checking accounts.Savings and club account growth combined to offset some of the decrease in certificates of deposit during the quarter. Borrowings. Total borrowings were $32.7 million at December 31, 2015 compared to $30.0 million at December 31, 2014.There were no overnight advances with the Federal Home Loan Bank of New York at December 31, 2015 or December 31, 2014. Equity. Stockholders’ equity was $76.4 million at December 31, 2015 compared to $41.0 million at December 31, 2014, an increase of $35.3 million or 86.1%. The increase in shareholders’ equity was primarily due to the stock issuance which resulted in net proceeds of $36.3 million combined with a $443,000 increase in retained earnings related to net income, partially offset by a $1.4 million increase in unallocated common stock held by the ESOP which is a contra-equity account, and a $56,000 decrease due to the settlement for cash of certain stock options held by former officers. Comparison of Operating Results for the Years Ended December 31, 2015 and 2014 General. Our results of operations depend primarily on our net interest income. Net interest income is the difference between the interest income we earn on our interest-earning assets and the interest we pay on our interest-bearing liabilities. It is a function of the average balances of loans and investments versus deposits and borrowed funds outstanding in any one period and the yields earned on those loans and investments and the cost of those deposits and borrowed funds. Our results of operations are also affected by our provision for loan losses, non-interest income and non-interest expense. Non-interest income includes service fees and charges, and income on bank owned life insurance. Non-interest expense includes salaries and employee benefits, occupancy and equipment expense and other general and administrative expenses such as service bureau fees and advertising costs. The Company reported net income of $443,000 for December 31, 2015 compared to net income of $707,000 for the year ended December 31, 2014, representing a decrease of $264,000 or 37.3%.This decrease was largely driven by $457,000 of charges related to the conversion from the Company’s existing core data processor. The Company also recorded expense of approximately $60,000 related to the conversion from its current website provider. Offsetting this was an increase in net interest income of approximately $406,000, a reduction of the provision for loan losses of $287,000 and an increase in non-interest income of $29,000. Non-interest expense was $1.1 million higher primarily due to increases in compensation due to additional staffing and the conversion charges. During the second quarter of 2015, the Company recorded one time charges related to severance payments for two members of the Company’s management team, one of whom was the Company’s former Chief Financial Officer.The payments, which totaled approximately $265,000, were paid out during the month of June.Income tax expense was down $160,000 for the year ended December 31, 2015 versus 2014 due to the decrease in pre-tax income. Net Interest Income.Net interest income for the year ended December 31, 2015 totaled $10.0 million compared to $9.6 million for the year ended December 31, 2014.Interest income for the year ended December 31, 2015 was $12.2 million compared to $12.0 million for the year end December 31, 2014, while interest expense decreased by $190,000 to $2.2 million from the same period a year earlier. 36 Average earning assets increased $19.4 million, or 6.0% to $340.7 million period to period while the average rate on interest earning assets declined by 0.15% to 3.58% for the year ended December 31, 2015.The result of those variances was an increase in interest income of $216,000 for the year ended December 31, 2015 compared to the year ended December 31, 2014.Interest income for the year ended December 31, 2015 was $12.2 million compared to $12.0 million for the year end December 31, 2014. Interest income on loans receivable grew by $281,000 to $10.4 million as additional volume during the 2015 period more than offset the decrease in the average yield of 0.12%.Average loans were $248.0 million and $234.6 million for the year ended December 31, 2015 and 2014, respectively.Average securities held to maturity declined by $3.4 million to $79.9 million from $83.3 million.The average rate earned on the portfolio decreased one basis point to 2.16% from 2.17% for the prior year and resulted in a reduction of $81,000 in interest income.Other interest-earning assets, consisting of our Federal Reserve account, FHLB stock and other interest-bearing deposits with other financial institutions, increased by $9.5 million on average, to $12.9 million for the year ended December 31, 2015 compared with $3.4 million for the year ended December 31, 2014.Offsetting this increase was a decrease of the average interest yield of 1.76% to 0.81%. The decline in rate was largely attributed to larger balances held at the Federal Reserve bank earning 0.25%. The combined impact was an increase of interest income on other interest-earning assets of $16,000. Total interest expense declined by $190,000 to $2.1 million for the year ended December 31, 2015 as a result of lower volumes and rates.Overall, average interest-bearing liabilities declined $7.4 million, or 2.3% to $268.6 million for the year ended December 31, 2015 as compared to $276.1 million for the year ended December 31, 2014.Interest expense on certificates of deposit declined $227,000 as average balances were approximately $10.7 million lower for the year ended 2015 period totaling $86.9 million compared to $97.6 million for the year ended December 31, 2014.The average cost also declined by 0.10%.Savings and club accounts averaged $101.1 million for the year ended December 31, 2015 versus $103.3 million for the year ended December 31, 2014.A mix of volume and rate accounted for the no change in interest expenses for these accounts in 2015 as compared to the same period in 2014.Partially offsetting these reductions was an increase in interest expense of $18,000 for NOW, super NOW and money market accounts.Average balances increased $5.3 million to $46.5 million from $41.2 million for the same period a year earlier while the average interest cost rose two basis points to 0.16% from 0.14%.Interest expense on FHLB advances rose by $19,000 to $794,000 from $775,000 a year earlier.The average cost of advances increased by four basis points to 2.33% from 2.29%.Average FHLB advances were $34.1 million for the year ended December 31, 2015 versus $33.9 million for the year ended December 31, 2014. The Company’s net interest spread and margin declined over the periods and were 2.78% and 2.95%, respectfully for the year ended December 31, 2015 compared to 2.88% and 3.00%, respectfully for the year ended December 31, 2014. Provision for Loan Losses. The loan loss provision for the year ended December 31, 2015 was $113,000 compared to $400,000 for the year ended December 31, 2014.The Company’s management reviews the level of the allowance for loan losses on a quarterly basis based on a variety of factors including, but not limited to, (1) the risk characteristics of the loan portfolio, (2) current economic conditions, (3) actual losses previously experienced, (4) the Company’s level of loan growth and (5) the existing level of reserves for loan losses that are probable and estimable. This analysis resulted in a lower provision for loan loss being required for the period ended December 31, 2015.The reduction in the level of provision for loan loss primarily reflects lower levels of net charge-offs.Also, there was a stabilization of the quantitative and qualitative factors during the year ended December 31, 2015 compared to upward-trending factors during the year ended December 31, 2014.The Company had $166,000 in charge-offs and $21,000 in recoveries for the year ended December 31, 2015 compared to $649,000 in charge-offs and $304,000 in recoveries for the year ended December 31, 2014.The Company had $5.9 million in 37 non-performing loans as of December 31, 2015, compared to $5.7 million at December 31, 2014.The allowance for loan losses as a percentage of total loans was 1.33% and 1.53% at December 31, 2015 and December 31, 2014, respectively, while the allowance for loan losses as a percentage of non-performing loans was little changed at 58.09% at December 31, 2015 from 59.75% at December 31, 2014. Non-performing loans to total loans were 2.29% at December 31, 2014 compared to 2.57% at December 31, 2014.Annualized net charge-offs to average loans outstanding ratios were 0.06% for the year ended December 31, 2015 compared to 0.15% for the year ended December 31, 2014. Non-Interest Income. This category includes fees derived from checking accounts, ATM transactions, debit card use and mortgage related fees. It also includes increases in the cash-surrender value of our bank owned life insurance. Overall, non-interest income was $714,000 for the year ended December 31, 2015 compared to $685,000 for the year ended December 31, 2014, an increase of $29,000 or 4.2%. Income from fees and service charges totaled $363,000 for the year ended December 31, 2015 compared to $377,000 for the year ended December 31, 2014, a decrease of $14,000 or 15.0%.The decrease was partially attributable to lower certificate of deposit and demand deposit account services fees. Income on bank owned life insurance was $222,000 and $218,000 for the year ended December 31, 2015 and 2014, while other non-interest income was $129,000 and $90,000 for the year ended December 31, 2015 and 2014, respectively. Non-Interest Expenses. Total non-interest expenses increased by $1.1 million or 12.9% during the year ended December 31, 2015 and totaled $10.0 million as compared to $8.9 million for the year ended December 31, 2014. The Company incurred $457,000 of charges related to the conversion from the Company’s existing core data processor as previously disclosed. In addition, the Company recorded expense of approximately $60,000 related to the conversion from its current website provider. Salaries and employee benefits expense increased by $1.1 million or 27.6% to $5.0 million for the year ended December 31, 2015 compared to $3.9 million for the year ended December 31, 2014.Salary and benefits increased due to severance payments to several staff members and additions to headcount. Professional services increased $20,000 totaling $706,000 for the year ended December 31, 2015 compared with $686,000 for the year ended December 31, 2014.The increase is partially attributable to the Company transitioning to a managed IT solution during the fourth quarter of 2015. Occupancy and equipment expense decreased by $102,000 or 7.5% to $1.3 million for the year ended December 31, 2015 compared to $1.4 million for the same period a year earlier.The decrease in occupancy and equipment expense was primarily due to a reduction of depreciation expense on capitalized assets. Directors’ compensation expense totaled $395,000 for the year ended December 31, 2015 compared to $456,000 for the year ended December 31, 2014, representing a decrease of $61,000 or 13.3%.The increase was primarily due to no expense recorded for stock-based compensation. FDIC assessment expense totaled $286,000 for the year ended December 31, 2015 compared to $306,000 for the year earlier.The reduction in FDIC assessment expense was attributable to the fluctuation of the Company’s consolidated assets, due to the second step conversion, and lower 38 assessment rates during the year ended December 31, 2015 versus the year ended December 31, 2014.Service bureau fees increased by $64,000, or 11.0%, to $646,000 for the year ended December 31, 2015 compared to $582,000 for the comparable period ended December 31, 2014 as a result of costs incurred as part of the core conversion implementation. Other non-interest expense totaled $1.1 million for the year ended December 31, 2015, compared to $967,000 for the comparable period a year earlier, reflecting an increase of $116,000 or 12.0% due to various increases some of which included OREO expenses, insurance expense, and stationery and supplies expense due to rebranding. Income Taxes. The income tax expense for the year ended December 31, 2015 was $184,000 or 29.3% of income before taxes as compared to tax expense of $344,000, or 32.7%, of the reported income before income taxes, for the year ended December 31, 2014.The decreased effective tax rate was attributable to non-taxable income, primarily income from bank owned life insurance, making up a larger portion of pre-tax income in the current period. 39 Average Balance Sheet. The following tables set forth certain information for the year ended December 31, 2015 and 2014, the six months ended December 31, 2014 and 2013, and the year ended June 30, 2014 and 2013.The average yields and costs are derived by dividing interest income and expense by the average daily balance of assets and liabilities, respectively, for the periods presented. Year Ended December 31, Average Balance Interest Earned/Paid Average Yield/ Cost Average Balance Interest Earned/ Paid Average Yield/ Cost (Dollars in thousands) Interest-earning assets: Loans receivable(1) $ $ % $ $ % Securities % % Other interest-earning assets(2) % 88 % Total interest-earning assets % % Non-interest-earning assets Total assets $ $ Interest-bearing liabilities: NOW, super NOW & money market demand $ 75 % $ 57 % Savings and club deposits % % Certificates of deposit % % Total interest-bearing deposits % % FHLB of New York advances % % Total interest-bearing liabilities % % Non-interest-bearing deposits Other non-interest-bearing liabilities Total liabilities Stockholders’ equity Total liabilities and stockholders’ equity $ $ Net interest income/net interest rate spread(3) $ % $ % Net interest margin(4) % % Ratio of interest-earning assets to interest-bearing liabilities % % Non-accruing loans have been included, and the effect of such inclusion was not material.The allowance for loan losses is excluded, while construction loans in process and deferred fees are included. Includes FHLB of New York stock at cost and term deposits with other financial institutions. Net interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. Net interest margin represents net interest income as a percentage of average interest-earning assets. 40 Six Months Ended December 31, Average Balance Interest Earned/Paid Average Yield/ Cost Average Balance Interest Earned/ Paid Average Yield/ Cost (Dollars in thousands) Interest-earning assets: Loans receivable(1) $ $ % $ $ % Securities % % Other interest-earning assets(2) 44 % 45 % Total interest-earning assets % % Non-interest-earning assets Total assets $ $ Interest-bearing liabilities: NOW, super NOW & money market demand $ 33 % $ 25 % Savings and club deposits % % Certificates of deposit % % Total interest-bearing deposits % % FHLB of New York advances % % Total interest-bearing liabilities % % Non-interest-bearing deposits Other non-interest-bearing liabilities Total liabilities Stockholders’ equity Total liabilities and stockholders’ equity $ $ Net interest income/net interest rate spread(3) $ % $ % Net interest margin(4) % % Ratio of interest-earning assets to interest-bearing liabilities % % Non-accruing loans have been included, and the effect of such inclusion was not material.The allowance for loan losses is excluded, while construction loans in process and deferred fees are included. Includes FHLB of New York stock at cost and term deposits with other financial institutions. Net interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. Net interest margin represents net interest income as a percentage of average interest-earning assets. 41 Year Ended June 30, Average Balance Interest Earned/Paid Average Yield/ Cost Average Balance Interest Earned/ Paid Average Yield/ Cost (Dollars in thousands) Interest-earning assets: Loans receivable(1) $ $ % $ $ % Securities % % Other interest-earning assets(2) 89 % 93 % Total interest-earning assets % % Non-interest-earning assets Total assets $ $ Interest-bearing liabilities: NOW, super NOW & money market demand $ 50 % $ 51 % Savings and club deposits % % Certificates of deposit % % Total interest-bearing deposits % % FHLB of New York advances % % Total interest-bearing liabilities % % Non-interest-bearing deposits Other non-interest-bearing liabilities Total liabilities Stockholders’ equity Total liabilities and stockholders’ equity $ $ Net interest income/net interest rate spread(3) $ % $ % Net interest margin(4) % % Ratio of interest-earning assets to interest-bearing liabilities % % Non-accruing loans have been included, and the effect of such inclusion was not material.The allowance for loan losses is excluded, while construction loans in process and deferred fees are included. Includes FHLB of New York stock at cost and term deposits with other financial institutions. Net interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. Net interest margin represents net interest income as a percentage of average interest-earning assets. 42 Rate/Volume Analysis. The following table reflects the sensitivity of our interest income and interest expense to changes in volume and in prevailing interest rates during the periods indicated. Each category reflects the:(1) changes in volume (changes in volume multiplied by past rate); (2) changes in rate (changes in rate multiplied by past volume); and (3) net change. The net change attributable to the combined impact of volume and rate has been allocated proportionally to the absolute dollar amounts of change in each. Year Ended December 31, 2015 vs. 2014 Increase (Decrease) Due to Volume Rate Net (In thousands) Interest and dividend income: Loans receivable $ $ $ Securities Other interest-earning assets 61 16 Increase(decrease) in total interest income Interest expense: NOW and money market accounts 8 10 18 Savings and club 2 - Certificates of deposit Total interest-bearing deposits FHLB of New York advances 6 13 19 (Decrease) in total interest expense Change in net interest income $ $ $ Six Months Ended December 31, 2014 vs. 2013 Year Ended June 30, 2014 vs. 2013 Increase (Decrease) Increase (Decrease) Due to Due to Volume Rate Net Volume Rate Net (In thousands) Interest and dividend income: Loans receivable $ $ $ 62 $ $ $ Securities 7 Other interest-earning assets 16 15 26 Increase(decrease) in total interest income 42 89 Interest expense: NOW and money market accounts 2 6 8 3 Savings and club Certificates of deposit Total interest-bearing deposits FHLB of New York advances 18 8 53 (Decrease) in total interest expense 61 Change in net interest income $ 88 $ $ 74 $ 28 $ $ 43 Liquidity, Commitments and Capital Resources The Bank must be capable of meeting its customer obligations at all times. Potential liquidity demands include funding loan commitments, cash withdrawals from deposit accounts and other funding needs as they present themselves. Accordingly, liquidity is measured by our ability to have sufficient cash reserves on hand, at a reasonable cost and/or with minimum losses. Senior management is responsible for managing our overall liquidity position and risk and is responsible for ensuring that our liquidity needs are being met on both a daily and long-term basis. The Financial Review Committee, comprised of senior management and chaired by the President and Chief Executive Officer is responsible for establishing and reviewing our liquidity procedures, guidelines, and strategy on a periodic basis. Our approach to managing day-to-day liquidity is measured through our daily calculation of investable funds and/or borrowing needs to ensure adequate liquidity. In addition, senior management constantly evaluates our short-term and long-term liquidity risk and strategy based on current market conditions, outside investment and/or borrowing opportunities, short and long-term economic trends, and anticipated short and long-term liquidity requirements. The Bank’s loan and deposit rates may be adjusted as another means of managing short and long-term liquidity needs. We do not at present participate in derivatives or other types of hedging instruments to meet liquidity demands, as we take a conservative approach in managing liquidity. At December 31, 2015, the Bank had outstanding commitments to originate loans of $9.8 million, unused lines of credit of $22.6 million (including $16.8 million for home equity lines of credit), and standby letters of credit of $375,000. Certificates of deposit scheduled to mature in one year or less at December 31, 2015, totaled $53.1 million. The Bank had contractual obligations related to the long-term operating leases for the three branch locations that it leases (Dewy Meadow, RiverWalk and Martinsville). For additional information regarding the Bank’s lease commitments as of December 31, 2015, see Note 10 to our consolidated financial statements beginning on page F-1. The Bank has access to cash through borrowings from the FHLB, as needed, to meet its day-to-day funding obligations. At December 31, 2015, its total loans to deposits ratio was 99.89%.At December 31, 2015, the Bank’s collateralized borrowing limit with the FHLB was $68.9 million, of which $32.7 million was outstanding. As of December 31, 2015, the Bank also had a $33.0 million line of credit with two financial institutions for reverse repurchase agreements (which is a form of borrowing) that it could access if necessary. Consistent with its goals to operate a sound and profitable financial organization, the Bank actively seeks to maintain its status as a well-capitalized institution in accordance with regulatory standards. As of December 31, 2015, the Bank exceeded all applicable regulatory capital requirements.See Note 9 to our consolidated financial statements beginning at page F-1 for more information about the Bank’s regulatory capital compliance. Off-Balance Sheet Arrangements We are a party to financial instruments with off-balance-sheet risk in the normal course of our business of investing in loans and securities as well as in the normal course of maintaining and improving the Bank facilities. These financial instruments include significant purchase commitments such as commitments to purchase investment securities or mortgage-backed securities and commitments to extend credit to meet the financing needs of our customers. At December 31, 2015, our significant off-balance sheet commitments consisted of commitments to 44 originate loans of $9.8 million, construction loans in process of $4.6 million, unused lines of credit of $22.6 million (including $16.8 million for home equity lines of credit) and standby letters of credit of $375,000. Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee. Our exposure to credit loss in the event of nonperformance by the other party to the financial instrument for commitments to extend credit is represented by the contractual amount of those instruments. We use the same credit policies in making commitments and conditional obligations as we do for on-balance-sheet instruments. Since a number of commitments typically expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. For additional information regarding our outstanding lending commitments at December 31, 2015, see Note 14 to our consolidated financial statements beginning on page F-1. Impact of Inflation The Company’s financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. These principles require the measurement of financial position and operating results in terms of historical dollars, without considering changes in the relative purchasing power of money over time due to inflation. Our primary assets and liabilities are monetary in nature. As a result, interest rates have a more significant impact on our performance than the effects of general levels of inflation. Interest rates, however, do not necessarily move in the same direction or with the same magnitude as the price of goods and services, since such prices are affected by inflation. In a period of rapidly rising interest rates, the liquidity and maturities of our assets and liabilities are critical to the maintenance of acceptable performance levels. The principal effect of inflation on earnings, as distinct from levels of interest rates, is in the area of non-interest expense. Expense items such as employee compensation, employee benefits and occupancy and equipment costs may be subject to increases as a result of inflation. An additional effect of inflation is the possible increase in the dollar value of the collateral securing loans that we have made. We are unable to determine the extent, if any, to which properties securing our loans have appreciated in dollar value due to inflation. Recent Accounting Pronouncements Note 2 to the consolidated financial statements is incorporated herein by reference. 45 Quarterly Results of Operations (Unaudited) Three months ended 12/31/2015 9/30/2015 6/30/2015 3/31/2015 12/31/2014 9/30/2014 6/30/2014 3/31/2014 (In Thousands, Except Per Share Data) Interest income $ Interest expense Net Interest Income Provision for (recovery of) loan losses 90 40 35 (52 ) - Net Interest Income after Provision for (recovery of) Loan Losses Non-interest income Non-interest expenses Income (Loss) before Income Taxes (3 ) (98 ) (67 ) Income tax expense (benefit) (5 ) (65 ) (58 ) Net Income (Loss) $
